Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
	Claims 1-5 and 13-19 are rejected on the ground of nonstatutory double patenting over claims 1-16 of U. S. Patent No. 9,420,767 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: an aluminum frame that defines a front, sides, a back, a top and a base of said cage; an outer periphery of each one of a plurality of aluminum floor layers within said frame; a plurality of compartments within said frame on said plurality of floor layers; a respective compartment door for each one of said 
Claims 1-5 and 13-19 are rejected on the ground of nonstatutory double patenting over claims 1-5 of U. S. Patent No. 10,349,636 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: an aluminum frame that defines a front, sides, a back, a top and a base of said cage; an outer periphery of each one of a plurality of aluminum floor layers within said frame; a plurality of compartments within said frame on said plurality of floor layers; a respective compartment door for each one of said 
Claims 1-5 and 13-19 are rejected on the ground of nonstatutory double patenting over claims 1-9 of U. S. Patent No. 9,668,460 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: an aluminum frame that defines a front, sides, a back, a top and a base of said cage; an outer periphery of each one of a plurality of aluminum floor layers within said frame; a plurality of compartments within said frame on said plurality of floor layers; a respective compartment door for each one of said 
Claims 1-5 and 13-19 are rejected on the ground of nonstatutory double patenting over claims 1-9 of U. S. Patent No. 9,788,532 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: an aluminum frame that defines a front, sides, a back, a top and a base of said cage; an outer periphery of each one of a plurality of aluminum floor layers within said frame; a plurality of compartments within said frame on said plurality of floor layers; a respective compartment door for each one of said 
Claims 1-5 and 13-19 are rejected on the ground of nonstatutory double patenting over claims 1-9 of U. S. Patent No. 9,918,456 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: an aluminum frame that defines a front, sides, a back, a top and a base of said cage; an outer periphery of each one of a plurality of aluminum floor layers within said frame; a plurality of compartments within said frame on said plurality of floor layers; a respective compartment door for each one of said .
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.  See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968).  See also MPEP § 804.
Conclusion
	Note, although the examiner recites certain excerpts for the prior art, MPEP 2141.02 VI states “PRIOR ART MUST BE CONSIDERED IN ITS 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRINH T NGUYEN whose telephone number is (571)272-6906.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRINH T NGUYEN/         Primary Examiner, Art Unit 3644